Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of No. 12: 
Applicant’s arguments filed on June 18, 2021 has been fully considered but does not place the application in allowable condition. 
	Applicant argues that Scheurich fails to teach emulsion stabilizing effects of 4-HAP.  As indicated in the rejection, the reference teaches that the benzaldehyde compounds including 4-HAP are used in personal care products to stabilize photosensitive active agents and would have motivated one of ordinary skill in the art before filing date of the present application to make the combination as presently claimed.  
	Applicant also asserts that the reference fails to disclose 4-HAP “literally”.  However, the compound is specifically mentioned in paragraph [0062] (lines 5-6) as indicated in the rejection.
	As noted by applicant, Doyle and Fumagalli are cited to show that the claimed composition is an obvious combination as prior art teaches and suggest incorporating the disclosed benzaldehyde such as 4-HAP in conventional personal care products, which obviously contain chelators.  Examiner maintains the position that the claims are prima facie obvious over prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617